Citation Nr: 0011513	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  95-25 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for the residuals of a 
shell fragment wound (SFW) of muscle group XX, the lower 
dorsal spine, with retained foreign body in soft tissue, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Robert D. Davis, attorney-at-
law


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1944 
to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  That rating decision continued a 20 
percent rating for the residuals of a SFW of the lumbar spine 
which had been in effect since May 1946.  

In March 1997, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

The case was previously before the Board in June 1997, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

At the March 1997 hearing the veteran asserted that he was 
seeking service connection for a low back, lumbosacral spine, 
disorder.  The Board notes that this issue was previously 
denied by the Board in a July 1984 decision.  This issue has 
not been adjudicated by the RO and is not properly before the 
Board at this time.  The issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a low back disorder is referred to 
the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of a shell 
fragment wound (SFW) of muscle group XX, the lower dorsal 
spine, are manifested by a well healed scar, a retained 
metallic fragment in the soft tissue near the lower dorsal 
spine without any bone or nerve damage, and complaints of 
pain and discomfort.  

3.  The service-connected residuals of a shell fragment wound 
(SFW) of the lower dorsal spine does not result in more than 
moderately sever disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a shell fragment wound (SFW) of the lower dorsal 
spine with retained foreign body in soft tissue have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.73 and Diagnostic Code 5320 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim, which is plausible.  His assertion that 
his disability has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, or system, 
in self-support of the individual.  38 C.F.R. § 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that the veteran 
was wounded in action in March 1945 during service in the 
Pacific theater of operations.  He sustained a shell fragment 
wound to the back lateral to the 11th dorsal (thoracic) 
vertebra as a result of a mortar round fragment.  The wound 
healed without incident.  An April 1945 treatment record 
shows a healing SFW scar at D 11.  There were no symptoms 
"except some stiffness."  X-ray examination revealed no 
bony pathology.  A retained metallic fragment was noted at 
the "upper margin of the left 11th posterior rib."  The 
wound was healing well and the shrapnel was causing no 
symptoms, so removal was not indicated.  A May 1945 treatment 
record revealed that the veteran's SFW had healed with the 
"general physical examination negative except for a well-
healed firm, non-tender scar measuring 3/4 inches diameter on 
right side at level of D 11."  The veteran's April 1946 
separation examination report notes the veteran's history of 
a SFW to the back in March 1945.    

In November 1946 a VA examination of the veteran revealed 
that the veteran had a well-healed SFW scar.  He complained 
of aching in damp weather and pull of the scar tissue on 
forward bending.  Private and VA medical records dating from 
approximately 1977 show continued complaints of, and 
treatment for, low back pain.  A February 1977 private 
medical treatment record reveals a diagnosis of lumbar 
sprain.  

There is a considerable volume of medical evidence of record.  
Much of this evidence relates to treatment for disabilities 
other than the veteran's back.  However, VA treatment records 
from the 1990s do show treatment at a VA pain clinic for 
chronic low back pain.  

In January 1998 x-ray examination of the veteran's spine was 
conducted at a VA medical center.  The x-rays revealed a 
shrapnel fragment in the left upper quadrant in the soft 
tissues and degenerative disc disease at L4-L5 and L5-S1.  
Demineralization of the veteran's bone structure due to 
osteoporosis was also noted.  

In May 1999 the most recent VA examination of the veteran was 
conducted.  The veteran reported severe low back pain.  The 
veteran was able to ambulate in the examination room. 
However, range of motion testing of the lumbosacral spine 
revealed limitation in all ranges of motion along with pain.  
The examining physician did note the veteran's residual SFW 
scar.  The accompanying x-ray examination revealed the 
presence of the retained metallic shrapnel fragments 
posterior to the T11 vertebra.  However, the fragments were 
noted not to be overlaying the spine and lateral x-rays 
revealed the fragments to be "in the lateral chest wall well 
away form the spine."  The X-rays also revealed degenerative 
disc disease at L4-L4 and L5-S1 along with osteophytes 
formation throughout the entire dorsal and lumbosacral spine.  
The physician's diagnosis was that the "clinical findings 
appear to be related to the typical presentation of 
degenerative disc disease and spondylosis of the lumbar 
spine.  It is difficult to attribute any of his symptoms or 
clinical findings to the aforementioned shrapnel wounds."  

In March 1997 the veteran and his son presented sworn 
testimony at a hearing before the undersigned member of the 
Board.  The veteran testified that his complaints of low back 
pain were treated with various pain medications.  The 
veteran's son testified that the veteran had a large piece of 
shrapnel "in his back which has moved from his lower spine, 
which is -- is a fraction of an inch to his spine.  That's 
why they couldn't operate."  He also testified that the 
veteran had constant back pain.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because they do not have the required medical expertise, the 
veteran and his son are not competent to make a determination 
that his current back pain is the result of his SFW rather 
than the result of intercurrent development of degenerative 
disc disease.  See Espiritu, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran has been service connected for the residuals of a 
shell fragment wound of back, muscle group XX, at a 20 
percent disability rating since may 1946.  This disability 
appears to have been static in nature for the last half 
century.  

The veteran's service connected residuals of a shell fragment 
wound of back is rated as 20 percent disabling under 
diagnostic code 5320 which contemplates injuries to muscle 
group XX.  The function of muscle group XX is postural 
support of body; extension and lateral movements of spine.  
The muscles in this group are the spinal muscles: 
Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions).   A 20 percent disability 
rating contemplates a moderately severe muscle injury of the 
cervical and thoracic region.  A 40 percent rating, the 
highest rating assignable under this code, contemplates a 
severe muscle injury. 

VA regulations provide specific guidance on evaluating muscle 
injuries and state:

(a) A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect 
entirely different functions.  

(b) For rating purposes, the skeletal muscles of 
the body are divided into 23 muscle groups in 5 
anatomical regions: 6 muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). 

(c) There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with the 
following exceptions: (1) In the case of an 
ankylosed knee, if muscle group XIII is disabled, 
it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the 
case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will 
be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle 
groups themselves will not be rated. 

(d) The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder. 

(e) For compensable muscle group injuries which 
are in the same anatomical region but do not act 
on the same joint, the evaluation for the most 
severely injured muscle group will be increased by 
one level and used as the combined evaluation for 
the affected muscle groups. 

(f) For muscle group injuries in different 
anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be 
separately rated and the ratings combined under 
the provisions of Sec. 4.25.  38 C.F.R. § 4.55 
(1999).

The regulations with respect to the evaluation of muscle 
disabilities state:

(a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement. 

(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows: 

(1) Slight disability of muscles--(i) Type of 
injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and 
complaint.  Service department record of 
superficial wound with brief treatment and 
return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) 
of this section.  (iii) Objective findings.  
Minimal scar. No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in 
muscle tissue. 

(2) Moderate disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity 
missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other evidence of 
in-service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the injured 
muscles.  (iii) Objective findings.  Entrance 
and (if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--
(i) Type of injury.  Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  
(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength 
and endurance compared with sound side 
demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound due to high-velocity missile, 
or large or multiple low velocity missiles, or 
with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.  (iii) Objective findings. 
Ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to 
one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in 
an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to 
pulsed electrical current in electrodiagnostic 
tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in 
the track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of 
an entire muscle following simple piercing by a 
projectile.  

38 C.F.R. § 4.56 (1999).  

The Board notes that service connected scars warrant 10 
percent disability ratings if said scars are poorly 
nourished, ulcerated, or tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1999).  However, the veteran's SFW scars have been 
noted to be well healed and non-tender for the last 50 years.  

The evidence is against the veteran's claim for an increased 
rating for the residuals of a residuals of a shell fragment 
wound (SFW) of muscle group XX, the lower dorsal spine, with 
retained foreign body in soft tissue.  The competent medical 
evidence of record reveals that the veteran has a well-
healed, asymptomatic scar from his inservice shell fragment 
wound.  The veteran also has some retained metallic shrapnel 
fragments which are retained in the soft tissues of the left 
chest wall well away from the veteran's spine.  The veteran 
has complaints of chronic low back pain.  However, the 
preponderance of the medical evidence of record reveals that 
these complaints are due to lumbosacral spine problems and 
are unrelated to the veteran veteran's service connected SFW.  
The residuals of the veteran's SFW are the retained fragments 
and a well healed scar.  These residuals have been static for 
over 50 years.  We note that objective findings of a 
moderately severe injury, which is what the current 20 
percent rating contemplates, are "entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment."  38 C.F.R. § 4.56 (d)(3) (1999).  
The objectively shown symptoms do not approximate the 
criteria required for a rating in excess of that for a 
moderately severe injury of muscle group XX, dorsal spine 
area.  

The evidence of record does not show that the veteran's 
service connected residuals of a SFW wound meet the criteria 
of a severe injury.  The complaints of low back pain are 
unrelated to the inservice SFW and are attributed to 
degenerative disc disease of lumbosacral spine.  As such, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for the residuals of a shell fragment 
wound (SFW) of muscle group XX, the lower dorsal spine, with 
retained foreign body in soft tissue.


ORDER

An increased rating for the service-connected residuals of a 
shell fragment wound (SFW) of muscle group XX, the lower 
dorsal spine, with retained foreign body in soft tissue is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

